
	
		II
		112th CONGRESS
		2d Session
		S. 2310
		IN THE SENATE OF THE UNITED STATES
		
			April 19, 2012
			Mr. Lieberman introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on woven
		  fabrics containing 85 percent or more by weight of vicuna
		  hair.
	
	
		1.Woven fabrics containing 85
			 percent or more by weight of vicuna hair
			(a)In
			 generalHeading 9902.12.23 of
			 the Harmonized Tariff Schedule of the United States (relating to woven fabrics
			 containing 85 percent or more by weight of vicuna hair) is amended by striking
			 the date in the effective period column and inserting
			 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of enactment of this Act.
			
